Citation Nr: 1819734	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
 
 
THE ISSUE
 
Entitlement to service connection for hepatitis C.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1972 to November 1976. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The claim was certified to the Board by the Cleveland, Ohio RO. 
 
In February 2015 the Board remanded the case with instructions to schedule the Veteran for a Board hearing. The Veteran testified in July 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The issues of entitlement to service connection for postoperative residuals of hepatocellular carcinoma, secondary to hepatitis C; and for a disorder manifested by chronic diarrhea secondary to hepatitis C, were raised by the record in a November 2013 statement and in the appellant's July 2017 testimony.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
A VA examination to determine the etiology of the Veteran's hepatitis C has not been provided in this case. The record contains competent evidence that the claimant has been diagnosed with hepatitis C.  There is also a July 2017 letter from a VA physician who stated that while he could not prove definitively that the appellant contracted hepatitis C postservice, he also could not prove definitively whether the appellant contracted hepatitis C while in the service.  This letter is too speculative to constitute probative evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

Given that the record is insufficient to make a decision on the Veteran's claim at this time, remand is warranted to obtain an adequate medical opinion addressing  the etiology of hepatitis C. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:
 
1. Request that the Joint Services Records Research Center or any other appropriate agency provide evidence that would tend to corroborate the claim that the Veteran was exposed to blood due to shootings near the fence line border between Naval Station Guantanamo Bay and the Republic of Cuba at times between April 1973 and November 1974. This request specifically includes determining whether there is any evidence of individuals being shot by hostile fire near the fence line during this period.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2. The RO should contact the Navy Bureau of Medicine and Surgery and request that they provide a report detailing the nature of any personal protective measures which would have represented the normal standard of care in Naval dental offices in 1973 and 1974 in order to prevent exposure to blood borne pathogens by dental technicians.  The Navy Bureau of Medicine and Surgery should further address whether in 1973 and 1974 there would be any reason why a dental facility at Naval Station Guantanamo Bay would not have been able to follow the normal standard of care.  If the RO cannot secure such a report, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific report that it was unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have treated his hepatitis C since July 2010.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4. After, and only after completing all of the foregoing directives, furnish the appellant's VBMS and Virtual VA files to a gastroenterologist.  An in-person examination should be scheduled if, and only if, the reviewing gastroenterologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, any report from the Navy Bureau of Medicine and Surgery, and any provided examination, the gastroenterologist is to specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C was incurred in or otherwise related to his active-duty service, to include as a dental assistant.  The gastroenterologist must specifically discuss the Veteran's reports that while serving in Guantanamo Bay, Cuba from April 1973 through November 1974, he was exposed as a dental assistant to blood on his bare skin, blood from cuts due to handling of dental instruments and needle pricks, as well as exposure to the blood of wounded soldiers.  
 
The gastroenterologist is advised that a January 2009 VA treatment record reported a history of a blood transfusion in the 1970s, and a March 2009 VA treatment record reported intranasal cocaine use in the 1970s and acupuncture in the 1990s. The Veteran now strongly denies any history of hepatitis C risk factors aside from the reported in-service incidents, to include any history of drug use, see e.g., October 2009 correspondence, and any history of receiving a blood transfusion prior to being diagnosed with hepatitis C.  See e.g., November 2013 correspondence.
 
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the gastroenterologist finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the gastroenterologist does not have the necessary knowledge or training.
 
5. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

